Order entered March 15, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-01299-CR

                          EDDRIC M. WILLIAMS, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F10-59036-U

                                       ORDER
      Before the Court is Eddric M. Williams’s March 8, 2013 Motion Requesting Statement of

the Facts and Clerks Record. We DENY the motion.


                                                  /s/   ROBERT M. FILLMORE
                                                        JUSTICE